        Case 8:19-md-02879-PWG Document 215 Filed 04/19/19 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                     Southern Division



IN RE: MARRIOTT                                  *
INTERNATIONAL, INC. CUSTOMER
DATA SECURITY BREACH                             *
LITIGATION                                           MDL No.: 19-md-2879
                                                 *

THIS DOCUMENT RELATES TO:                        *   The Honorable Paul W. Grimm
ALL ACTIONS
                                                 *
*   *   *   *    *   *   *   *   *   *   *   *       *   *   *   *   *   *   *   *   *   *   *




                 THIAGO M. COELHO & JUSTIN F. MARQUEZ’S APPLICATION
                STEERING COMMITTEE APPLICATION FOR CONSUMER TRACK
                                     LITIGATION
        Case 8:19-md-02879-PWG Document 215 Filed 04/19/19 Page 2 of 9



       On November 30, 2018, Marriott/Starwood reported a data breach of stunning scope,

affecting 358 million customers world-wide. Thiago M. Coelho and the attorneys at the Wilshire

Law Firm immediately understood the stakes involved. Indeed, Mr. Coelho, and more recently

Mr. Marquez have been involved in a number of data breach cases involving hotels as defendants

in recent years. We may not have tried this specific case. But we have come close. We have

litigated data breach cases with hotels as defendants such as Four Seasons, Kimpton, Two Roads

Hospitality, SBE, and Loews. We know how hotels book their guests, either through their own

systems or through a third-party provider such as Orbitz, we know the standard procedures that

each hotel follows and should adopt, and we know the vulnerabilities of hotels when it comes to

data breaches. Mr. Coelho and Mr. Marquez have significant experience handling the very

issues that the Steering Committee will face in this litigation. That is why we were the first

attorneys in the United States to file a case against Marriott, Helen Kim v. Marriott

International, Inc., et al. Case No.: 2:18-cv-10034. We write jointly to apply for a position in

the Steering Committee for this litigation.

       We are proven advocates of consumer privacy rights. If appointed to the Steering

Committee, we will apply our substantial expertise to advance the rights of the plaintiffs and the

putative class. We will discuss each of the requested information in the sections below:

Section One: Individual Application.

       We recognize that this litigation will require a substantial amount of work and effort. We

are committed to providing that work and effort, putting to good use the expertise we have

gained in this area of law. We ask for both Mr. Coelho and Mr. Marquez to have a position in

the Steering Committee, with whatever leadership structure the Court wishes to endow upon that




                                                 2
        Case 8:19-md-02879-PWG Document 215 Filed 04/19/19 Page 3 of 9



Committee. We plan on working together in order to maximize our work-product and value that

we will bring to the case.

Section Two: Data Privacy – MDL or Class Action Experience.

       Thiago M. Coelho and Justin F. Marquez have substantial experience in data breach class

actions. Each will be addressed in turn:

       Thiago M. Coelho: Mr. Coelho is a graduate of University of Southern California, Gould

School of Law. Although Mr. Coelho is one of the youngest applicants, he has litigated

numerous data breach cases—with more of 90% of his cases being data breach class actions. As

mentioned during the pre-trial conference, Article III standing will be a significant hurdle that

plaintiffs will have to survive. Mr. Coelho has significant experience dealing with Article III

standing issues on a number of data breach cases. For example, more recently, in September,

2018, Mr. Coelho received a favorable ruling in Dana Pica v. Delta Air Lines, Inc., et al., No.

2:18-cv-2876-MWF (EX), 2018 WL 5861362 (C.D. Cal. Sept. 18, 2018) (Hon. Michael W.

Fitzgerald, Courtroom Deputy Rita Sanchez (213) 894-1527), the leading data breach case

against Delta Air Lines. As stated by the Honorable Michael W. Fitzgerald: “DENIED insofar

as it seeks dismissal for lack of Article III standing. Plaintiffs, whose personal identifying

information was accessed and stolen, have adequately alleged imminent injuries that can be

traceable to Defendant’s actions and redressed by a favorable outcome in this action.” Id. at *1.

Delta involved a class size which exceeded 800,000, in which the data extracted was the full

name, address, payment card number, CVV number, and expiration date. Mr. Coelho drafted the

opposition to the motion to dismiss, delegated work, such as research assignments to junior

associates, and was the attorney who argued the motion to dismiss dealing with Article III

standing.



                                                  3
       Case 8:19-md-02879-PWG Document 215 Filed 04/19/19 Page 4 of 9



       Mr. Coelho also took a leadership role in the litigation of the following data breach cases:

               Jackson v. Loews Hotels, Inc., et al., Case No. 5:18-cv-00827-DMG (C.D. Cal.
                2018) (Hon. Dolly M. Judge; Courtroom Deputy Clerk, Kane Tien: (213) 894-
                5452). The breach involves all Loews’ hotel reservations from August 29, 2016
                to March 9, 2017. As a data breach case involving a hotel defendant, we consider
                that this case provides considerable relevant experience. Similar as to Marriott, in
                which the personal identifiable information (“PII”) contains: full name, address,
                phone number, e-mail address, passport number, Starwood Preferred Guest
                account information, date of birth, gender, payment card data, departure
                information, and communication preference. In Loews the PII involved, for a
                hotel data breach is: full name, address, phone number, e-mail, and payment card
                data.

               Anderson v. Kimpton Hotel & Restaurant Group, LLC, Case No. 4:19-cv-01860-
                DMR (N.D. Cal. 2019) (Magistrate Judge Donna M. Ryu; Courtroom Deputy, Ivy
                Garcia: (510) 637-3639). Here the data breach occurred at all Kimpton locations
                from August 10, 2016 to March 9, 2017. Like Marriott, this is a data breach case
                involving a hotel as defendant, so there is considerable synergy with the case at
                bar. The PII involved included: full name, address, phone number, e-mail, and
                payment card data.

               Edward Feinstein v. Four Seasons Hotels Limited, et al., Case No. 18-56225 (9th
                Cir. 2018). Here the data breach occurred to all Four Seasons locations from
                August 10, 2016 to March 9, 2017. The case is currently on appeal before the
                Ninth Circuit on a challenge to personal jurisdiction. The data at issue included:
                full name, address, phone number, e-mail, and payment card data. This is also a
                hotel data breach case which we believe offers synergistic effects.

               Schumacher v. Bank of Hope, Case No. 18STCV02066 (Cal. Super. Ct. 2018)
                (Hon. Amy D. Hogue, (213) 310-7007). The data at issue included the full
                names, addresses, financial account information, and social security numbers.

               Ables v. Brooks Brothers, Case No. 2:17-cv-04309-DMG (C.D. Cal. 2017) (Hon.
                Dolly M. Gee). The case involved all customers who made in-store payments at
                any of Brooks Brothers’ 223 retail locations from April 2016 to March 2017. The
                data at issue included the full names and payment card data.

       Mr. Coelho has additionally been involved in the litigation efforts in the following data

breach cases:

               In Re: Uber Technologies, Inc., Data Security Breach Litigation, Case No. 2:18-
                ml-02826 (C.D. Cal. 2018) (Hon. Philip S. Gutierrez (213-894-8899). Here the
                class size was 57 million individuals, and the data at issue included the full


                                                 4
        Case 8:19-md-02879-PWG Document 215 Filed 04/19/19 Page 5 of 9



               names, addresses, e-mail addresses, phone numbers, driver’s license numbers, and
               payment card data.

              Mekerdijian v. SAKS FIFTH AVENUE LLC, et al., Case 2:18-cv-02649 (C.D. Cal.
               2018) (Hon. R. Gary Klausner, Courtroom Deputy Clerk Sharon L. Williams
               (213) 894-2649). A data breach case impacting 5 million people.

              Valencia v. Orbitz, LLC, Case No. 2:18-cv-02303-RGK-GJS (C.D. Cal. 2018)
               (Hon. R. Gary Klausner, Courtroom Deputy Clerk Sharon L. Williams (213) 894-
               2649). A third-party provider to many hotels, including Marriott. The
               information impacted was: full name, payment card information, date of birth,
               phone number, email address, physical and/or billing address, and gender.

              Hsiao v. SBE ENT Holdings, LLC, et al., Case No. 2:18-cv-03358 (C.D. Cal
               2018) (Hon. John A. Kronstadt, (213) 894-1565). Here the data breach occurred
               at all SBE hotel locations from August 10, 2016 to March 9, 2017. Like Marriott,
               this is a data breach case involving a hotel as defendant, so there is additional
               synergy with the case at bar. The PII involved included: full name, address,
               phone number, e-mail, and payment card data.

              Cruz v. Two Roads Hospitality LLC, et al., Case No.: 2:18-cv-03357 (C.D. Cal
               2018) (Hon. Michael W. Fitzgerald, Courtroom Deputy Rita Sanchez (213) 894-
               1527). Here too the data breach occurred to all Two Roads Hospital hotel
               locations from August 10, 2016 to March 9, 2017. Like Marriott, this is a data
               breach case involving a hotel as defendant, so there is again additional synergy
               with the case at bar. The PII involved included: full name, address, phone
               number, e-mail, and payment card data.

       Needless to say, Mr. Coelho has extensive experience when it comes to the inner-

workings of data breach cases involving hotels.

       Recently, Mr. Coelho has been nominated as Top 40 Under 40 attorney, and Top 25

Class Action attorney by the National Trial Lawyers, a recognized organization which

investigate the skills and abilities of attorneys who exemplify superior qualifications.

       Justin F. Marquez: With has almost a decade of experience successfully litigating class

actions in state, federal, and appellate courts. Together with his colleague Mr. Coelho, Mr.

Marquez is currently co-lead counsel of record in the following data breach/privacy class actions:

Feinstein v. Four Seasons Hotels, Ltd., Case No. 18-56225 (9th Cir. 2018), Jackson v. Loews


                                                  5
        Case 8:19-md-02879-PWG Document 215 Filed 04/19/19 Page 6 of 9



Hotels, Inc., Case No. 5:18-cv-00827-DMG (C.D. Cal. 2018), Anderson v. Kimpton Hotel &

Restaurant Group, LLC, Case No. 4:19-cv-01860-DMR (N.D. Cal. 2019), and Schumacher v.

Bank of Hope, Case No. 18STCV02066 (Cal. Super. Ct. 2018). Feinstein is an appeal that

concerns whether a court can assert jurisdiction to hear state law data breach claims against a

foreign corporation based in Canada. When granting final approval of a class action settlement

in which Mr. Marquez served as lead counsel, Judge James V. Selna (Courtroom Deputy, Lisa

Bredahl: Lisa_Bredahl@cacd.uscourts.gov) said of his work: “Class Counsel’s declarations

show that the attorneys are experienced and successful litigators.” Brulee v. DAL Global

Services, LLC, 2018 WL 6616659, * 10 (C.D. Cal. Dec. 13, 2018).

       Indeed, Mr. Marquez has prevailed in several complex cases, resulting in landmark

appellate decisions that have advanced the law in favor of plaintiffs, including:

      Mr. Marquez briefed, argued, and won Yocupicio v. PAE Group, LLC, 795 F.3d 1057
       (9th Cir. 2015), a case concerning jurisdiction under the Class Action Fairness Act
       (“CAFA”). This case is cited in several leading treatises such as Wright & Miller’s
       Federal Practice & Procedure, and Newberg on Class Actions. In October 2016, the
       U.S. Supreme Court denied review of a case that primarily concerned Yocupicio. That
       effort was led by Theodore J. Boutrous, who brought the cert petition, with amicus
       support from a brief authored by Andrew J. Pincus. 1 Considering that leading Supreme
       Court practitioners from the class action defense bar were very motivated in undermining
       Yocupicio case, but failed, this demonstrates the national importance of the Yocupicio
       decision.

      Mr. Marquez was the primary author of the class certification and expert briefs in ABM
       Industries Overtime Cases, 19 Cal.App.5th 277 (2017), a wage and hour class action for
       over 40,000 class members for off-the-clock, meal period, split shift, and reimbursement
       claims under California law. ABM Industries Overtime Cases is the first published
       California appellate authority to hold that an employer’s “auto-deduct policy for meal
       breaks in light of the recordkeeping requirements for California employers is also an
       issue amenable to classwide resolution.” Id. at 310.

       Mr. Marquez has also worked on nationwide class and collective actions as part of a team




       1
           http://www.chamberlitigation.com/cases/abm-industries-inc-v-castro
                                                6
        Case 8:19-md-02879-PWG Document 215 Filed 04/19/19 Page 7 of 9



of attorneys, including Otey v. CrowdFlower, Inc., No. 12-cv-05524-JST (MEJ), 2013 U.S. Dist.

LEXIS 122007 (N.D. Cal. Aug. 27, 2013) (order granting conditional collective certification of

a nation-wide FLSA class for independent contractor misclassification) and Spears v.

Washington Mutual, Inc., Case No. 5:08-cv-00868-RMW (N.D. Cal. 2008) (certified nationwide

class asserting claims under federal law for overinflated home appraisals).

       In addition to obtaining results in the courtroom, Mr. Marquez is an active leader in the

plaintiff’s bar in California. Mr. Marquez is on the California Employment Lawyers

Association (CELA)’s Wage and Hour Committee. Since 2013, Mr. Marquez has actively

mentored young attorneys through CELA’s mentorship program.

       Mr. Marquez has received numerous awards for his legal work. From 2017 to 2019,

Super Lawyers nominated him as a “Southern California Rising Star.” The National Trial

Lawyers nominated him as a Top 40 Under 40, Top 100, and Top 25 in the class action

category. He is also rated 10.0 (“Superb”) by Avvo.com in the areas such as consumer

protection, and privacy laws.

       Mr. Marquez received his law degree from Notre Dame Law School in 2008, and his

undergraduate degree from UCLA in 2004 (magna cum laude, Phi Beta Kappa, and College

Honors).

Section Three: Funding.

        Both Mr. Coelho and Mr. Marquez will commit all the resources necessary to litigate

this case by funding it through Wilshire Law Firm. No third-party funding is necessary as

Wilshire Law Firm has the resources and funds required to litigate this case, as well as it has

never used third-party funding for its class action cases. Further, Wilshire Law Firm has a large

staff built to support litigation of this kind, with more than 100 employees.



                                                 7
        Case 8:19-md-02879-PWG Document 215 Filed 04/19/19 Page 8 of 9



Section Four: Formal Agreements.

        Neither Mr. Coelho or Mr. Marquez have made any agreement with any of the other

counsel in this case. This includes no agreements as to funding, cost-sharing, or pooling clients

for strategic reasons.

Section Five: Billing, Costs, Procedures, and Communication.

        Both applicants are more than willing to participate or cooperate in any way required by

the Court or the appointed Lead Counsel(s). As potential members of the Steering Committee,

we would follow any procedure to collect and review time records that the Lead Counsel(s)

proposes. If no proposal is made, we are more than willing to share our own plan as to keeping

time records, detailed descriptions of the work performed, and the hourly rate of all-time

keepers, or any other need as proposed by this Court or Lead Counsel(s).

Section Six: Additional Factors.

        Neither Mr. Coelho or Mr. Marquez have any current pending MDL cases. Mr. Coelho is

able to devote full-time to the Marriott case. He is able to assign his current non-appointed cases

to other attorneys at the firm, in order to fully dedicate himself to this case.

        If Mr. Marquez is selected as a member of the Consumer Track’s Plaintiff’s Steering

Committee, Mr. Marquez expects to devote more than 50% of his time on the Marriott case.

Mr. Marquez’s current case load consists of the following active cases:

       Frausto v. Bank of America, National Association, Case No. 3:18-cv-01983-LBN.D.
        Cal. 2018) (Magistrate Judge Laurel Beeler; Courtroom Deputy, Elaine Kabiling, (415)
        522-3140 ).

       Crosley v. Rodeo Realty, Inc., Case No. BC677748 (Cal. Super. Ct. 2017) (Judge Amy
        D. Hogue, (213) 310-7007).


                                                   8
        Case 8:19-md-02879-PWG Document 215 Filed 04/19/19 Page 9 of 9




      Gabriel v. Exclusive Real Estate Holdings, Inc., Case No. 19STCV02515 (Cal. Super.
       Ct. 2019) (Judge Holly J. Fujie, (213) 633-0656).

       As to diversity factors, Mr. Coelho and Mr. Marquez will also bring diversity to the

Steering Committee both in age and ethnicity, as Mr. Coelho is part of the Latino community and

Mr. Marquez is part of the Filipino community and actively participates in the Consumer

Attorneys of California (CAOC)’s Diversity Committee. A diverse group of people, and

ensuring diversity in the Committee will enhance public trust in the courts and will improve the

likelihood of consideration of diverse ideas and perspectives that MDLs require. Litigants and

the civil justice system benefit from the diversity of leadership. See, e.g., Katherine W. Phillips,

How Diversity Makes Us Smarter, SCIENTIFIC AMERICAN (Sept. 16, 2014), available at:

http://www.scientificamerican.com/article/how-diversity-makes-us-smarter/. Research shows

that having a mix of experienced and new players enhances creativity and innovation, leads to

better decision making and problem solving, and promotes discussion of novel concepts raised

by those who historically have not been in leadership. Elizabeth Chamblee Burch, Judging

Multidistrict Litigation, N.Y.U. L. REV. (forthcoming 2015) (draft at 25-27), available at

http://ssrn.com/abstract=2437853.

       Due to the foregoing, Mr. Coelho and Mr. Marquez will be assets to the Steering

Committee. We look forward to addressing any questions or concerns the Court may have in the

upcoming hearing.

Dated: April 19, 2019                                         Respectfully Submitted,

_____________________________                                 ____________________________
Thiago M. Coelho, Esq.                                        Justin F. Marquez, Esq.
Wilshire Law Firm                                             Wilshire Law Firm
3055 Wilshire Blvd., 12th Floor                               3055 Wilshire Blvd., 12th Floor
Los Angeles, CA 90010                                         Los Angeles, CA 90010

                                                 9
